Citation Nr: 1403933	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States Air Force from August 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

Clarification of Issue on Appeal

The Board observes the Veteran initially submitted a claim for service connection for PTSD.  However, the evidence of record also indicates the Veteran has received diagnoses of several other psychiatric disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, in light of the Court's holding in Clemons, the Board has amended the issue on appeal as reflected above.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD in accordance with the DSM-IV criteria.

2.  The Veteran manifested symptoms of depression in active service; but there is no medical evidence to link a current mental disorder to these symptoms of his service in general.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A.     § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated in September 2009, which fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided VA psychiatric examinations in February 2010, December 2010, and October 2012 with respect to his PTSD claim.  See 38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided opinions with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) .

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. PTSD

Service connection for PTSD requires medical evidence of a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Other diagnostic criteria must also be met before a diagnosis of PTSD is warranted.  See DSM-IV PTSD criteria A-F.

The Veteran contends that he suffers from PTSD as a result of his active service in the Republic of Vietnam.  Specifically, he claims to have developed PTSD due to various traumatic experiences, including guard duty at the entrance of a military compound that was frequently attacked by mortars and rockets, and a personal assault by a fellow soldier.  The Veteran's service personnel records show that his military occupational specialty was police officer.

The Veteran's service treatment records note symptoms of depression, but are otherwise negative for any signs, symptoms, or diagnosis of PTSD.  The Veteran's August 1966 enlistment medical examination was negative for psychiatric abnormality.  The June 1970 separation examination report reflects that the Veteran was psychiatrically normal, and he affirmatively denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort, on his corresponding report of medical history.  In addition, a June 1970 letter from the Air Force's 817th Medical Group reported that an in-service psychiatric evaluation of the Veteran, conducted in response to a single episode of syncope, disclosed no evidence of psychiatric disease.

VA outpatient treatment records reflect that the Veteran has received diagnoses of anxiety disorder, not otherwise specified (NOS), and depressive disorder, NOS; however, a diagnosis of PTSD was not made.  See, e.g., records dated in June 2009 and July 2009 (some of which include notation "r/o PTSD").

As stated, service connection for PTSD requires medical evidence of a diagnosis of the disorder in accordance with the DSM-IV.  The record contains several conflicting medical opinions as to whether the Veteran has PTSD.  The Veteran submitted the opinions of two private mental health care professionals who examined him and provided a diagnosis of PTSD.  Three VA examiners, however, concluded that the Veteran does not have PTSD.

The first is the report of a private psychologist dated September 2010, who rendered a diagnosis of "PTSD, chronic and delayed."  The examination report noted that the Veteran's chief psychological complaint on examination was "nerves."  The psychologist indicated that she reviewed the Veteran's DD-214 and pertinent service and VA treatment records.  During the examination, the Veteran recounted stressful experiences in Vietnam, including incoming mortars and rockets, and being shot at while escorting a minister outside the compound.  Other incidents involved being knocked over by shockwaves from a large bomb that exploded on a nearby airfield, and being beaten by a fellow soldier before departing from Vietnam.  The report concluded with a description of the Veteran's daily routine and symptoms.  In making the diagnosis, the psychologist identified the Veteran's stressors as "mortars, rockets came in, being knocked over from shock waves of 500-pound bombs blowing up nearby, being beaten in the head[,] being very confused," but failed to address the remaining criteria required by the DSM-IV (i.e., B-F).  The opinion contained no supporting rationale for the diagnosis.

The second diagnosis was made in December 2010 by a mental health counselor at a private clinic where the Veteran sought counseling.  See records dated November 2010 to July 2011.  The form on which the diagnosis was written appears to have been designed to accommodate a diagnosis in accordance with the DSM-IV; however, the form was only partially completed.  Instead of addressing all the DSM-IV criteria for a diagnosis of PTSD, the counselor simply wrote "Post Traumatic Stress Disorder" on the Axis I line and left the spaces for the remaining criteria blank.  No explanation was provided as to how this diagnosis was reached.  In March 2011, the Veteran submitted a letter from the private clinic to supplement the original opinion.  This letter stated that the Veteran "has severe symptoms of PTSD" and "has been seen in this clinic since November 2010."  The letter implicitly addressed some of the criteria required by the DSM-IV, but intertwined references to his experiences in prison and "other situations dealing with general law enforcement" with his experiences in Vietnam.  As such, it is unclear whether the Veteran's "frequent nightmares," "restlessness," and other symptoms, are related to Vietnam or some other post-service event.  Furthermore, criterion B requires that a specific traumatic event be persistently reexperienced; however, no specific traumatic event was identified or discussed.

After careful consideration of these opinions, the Board finds that the diagnoses of PTSD contained therein were not made in accordance with 38 C.F.R. § 4.125(a), and therefore do not provide medical evidence of a diagnosis of PTSD.

The Veteran was provided VA psychiatric examinations in February 2010, December 2010, and October 2012 with respect to his PTSD claim.  Each examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

In February 2010, the Veteran underwent a VA psychiatric examination for PTSD.  The examiner reviewed the Veteran's treatment records and other evidence contained in the C-file, conducted a psychiatric examination, and determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In his rationale, the examiner explained that the Veteran's "self-reported description of PTSD symptoms is equivocal for a confident diagnosis of PTSD."  The examiner further noted that the Veteran had been seen by three VA clinicians, none of whom rendered a diagnosis of PTSD.  Two of the clinicians specifically provided a diagnosis of "r/o PTSD, which means the condition has not yet be diagnostically established."  The examiner concluded that there was a "considerable probability" that the Veteran's extensive history of excessive substance abuse/dependence has had a detrimental effect on his "psychological adjustment and subsequent symptom development."  

In December 2010, the Veteran underwent a second VA psychiatric examination for PTSD.  The examiner reviewed the Veteran's treatment records and other evidence contained in the C-file, and conducted a psychiatric examination.  The examiner's diagnosis was "No Diagnosis; Rule Out Malingering."  The examiner stated that she had "consistent concerns" about the Veteran's credibility, as his report was "replete with inconsistencies with regard to the prior examination and medical records."  The examiner noted the previous examiners' concerns regarding the Veteran's credibility - that "aspects of [the Veteran's] presentation . . . were not consistent with PTSD."  The psychometric test scores obtained during the examination were invalidated due to the presence symptom exaggeration.

In October 2012, the Veteran underwent a third VA psychiatric examination for PTSD.  The examiner reviewed the Veteran's treatment records and other evidence contained in the C-file, and conducted a psychiatric examination.  In the examiner's opinion, the Veteran did not meet DSM-IV diagnostic criteria for PTSD or any other mental health disorder.  The examiner noted that while the Veteran spoke of general stress associated with being in Vietnam, "he did not report any specific incident that would be a 'stressor' as defined under PTSD diagnostic criteria."  Concern over the Veteran's credibility was again noted.  The examiner stated that it was "somewhat difficult to determine the accuracy of the Veteran's report regarding his military experiences and his mental health symptoms."  The examiner acknowledged that the Veteran "may sincerely continue to experience some symptoms of mood disturbance, [but] his reports seem to contain inconsistencies and/or exaggerations."  Due to this credibility concern and the Veteran's "apparent adequate psychosocial functioning," the examiner did not believe the Veteran met the diagnostic criteria for any mental health diagnosis.    

The Board finds the opinions of these examiners probative in this case.  The three opinions were based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  Moreover, each examiner provided a thorough rationale for the opinion given.  Therefore, based on the VA examinations and opinions of record, the Board finds that the Veteran does not have a current diagnosis of PTSD.

The Board acknowledges that the Veteran himself has claimed that his PTSD is the result of active service, recounting various in-service experiences as the cause of his current disability.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., anxiety, exaggerated startle response; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, supra.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

According to 38 C.F.R. § 4.125(a), service connection for PTSD is warranted only when there is a diagnosis of PTSD that conforms to diagnostic criteria under DSM-IV.  Without evidence of such diagnosis, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of a PTSD service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply, and the PTSD claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Acquired Psychiatric Disorder (Other than PTSD)

The Board has also considered whether service connection is warranted for any acquired psychiatric disorder other than PTSD.  See Clemons, supra.  The Veteran has received various diagnoses of psychiatric disorders, including anxiety disorder, NOS; depressive disorder, NOS; generalized anxiety disorder with panic attacks; major depressive disorder; and obsessive compulsive disorder (OCD).  See, e.g., VA records dated in June and July 2009; February 2010 VA examination; September 2010 private opinion.

As stated, a grant of service connection requires competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.

The first and second requirements are met; however, the third requirement is not supported by the competent, probative evidence of record.

The Veteran's various psychiatric diagnoses fulfill the first requirement of a current disability.  Concerning the second requirement of an in-service incurrence of a disease, the Veteran's service records note symptoms of depression.  See records dated April 1970.  At enlistment, the Veteran was negative for any psychiatric abnormality; however, toward the end of his service the he reported symptoms of depression and feeling "bewildered."  The cause of these symptoms is not clear from the contemporaneous records.  A report of intoxication during duty and a single episode of syncope are also of record.  The Veteran was given a psychiatric evaluation in response to the syncope episode, but no evidence of psychiatric disease or emotional cause was found.  See letter dated June 1970.  At separation, the Veteran was assessed as psychiatrically normal.  The Board finds that the second requirement is met, as the Veteran reported symptoms of depression during service.

Thus, the threshold question is whether there is sufficient medical evidence to establish the third requirement - an etiological link between the Veteran's current disabilities and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The September 2010 private opinion gave diagnoses of major depressive disorder, generalized anxiety disorder with panic attacks, and OCD; however, the psychologist provided no opinion as to the etiology of any of these disorders.

The February 2010 VA examiner provided a diagnosis of OCD, but stated that the Veteran reported its onset in prison, beginning two decades after his Vietnam experience.  The examiner opined that it is "not at all likely that the OCD is related in any manner to his active service."  The examiner concluded that there was "no finding of any mental disorder that would at least as likely as not be caused by or a result of his active service."

The December 2010 VA examiner provided "No Diagnosis; Rule Out Malingering."  With regard to the Veteran's symptoms in service and thereafter, the examiner opined that they were not related to the Veteran's service and were better accounted for by his "20-year history of polysubstance dependence."

The October 2012 VA examiner concluded the Veteran did not meet the diagnostic criteria for any mental health diagnosis.  The examiner offered no opinion as to the etiology of any previously diagnosed disorder because he could not "determine the accuracy of [the Veteran's] military experiences and . . . mental health symptoms."

Thus, there is no competent evidence or medical opinion that it is at least as likely as not that any of the Veteran's current psychiatric disorders are etiologically related to his active service.

While the Veteran himself might believe these disorders are the result of active service and is competent to report observable symptoms, he is not competent to opine as to the specific etiology of a condition.  See Davidson, supra.  Consequently, lay assertions of etiology cannot constitute evidence upon which to grant the claim for service connection.  See Lathan, supra.

The Board therefore concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert, supra.  Service connection for an acquired psychiatric disorder other than PTSD is not warranted.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


